ORDER
We granted review of the decision of the Second District Court of Appeal, Kaylor v. Kaylor, 466 So.2d 1253 (Fla. 2d DCA 1985), on the basis that it expressly and directly conflicted with decisions of this Court and several district courts of appeal. Upon further examination of the record and reconsideration of the holdings of these cases, we find they are factually distinguishable. We, therefore, dismiss the petition for review.
It is so ordered.
MCDONALD, C.J., and ADKINS, OVERTON, EHRLICH, SHAW and BARKETT, JJ., concur.
BOYD, J., dissents with opinion.